Citation Nr: 0739381	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for right knee 
arthritis as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from June 1959 to August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence does not indicate that the veteran currently 
has a hernia.  

2.  The veteran's right knee arthritis was not caused or 
aggravated by the service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hernia have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for service connection for right knee 
arthritis secondary to a service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In April 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  In May 2006, the veteran was provided 
notice of the effective date and disability rating 
regulations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the May 2006 notice letter 
postdated the initial adjudication, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a VA examination.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence of record does not indicate that the veteran has 
a current diagnosis of a hernia or residuals of hernia.  As 
stated above, a current disability is needed for service 
connection.  The medical records associated with the claims 
file do not report any treatment for or assessments of a 
hernia, and there is no allegation that there are outstanding 
medical records which report a diagnosis of a hernia.  
Consequently, service connection for a hernia is denied.  

Service connection for right knee arthritis as secondary to a 
service-connected left knee disability must also be denied.  
The September 2004 VA examination record reports the 
veteran's history of right knee pain for the previous 3 years 
whenever he "overdid it".  The veteran reported that he had 
not previously sought treatment for the right knee pain.  
Physical examination of the right knee showed that the knee 
was within normal limits, except for mild limitation of 
motion, which the examiner noted was "consistent with the 
[veteran's] age."  X-ray images showed small marginal spurs 
at the right patella.  The veteran was diagnosed with early 
degenerative arthritis of the right knee.  The examiner 
opined that the right knee arthritis was not caused by or 
related to the service-connected left knee disability.  

The evidence of record does not include any positive nexus 
opinions linking the veteran's service-connected left knee 
disability to his right knee arthritis.  Although the veteran 
has asserted that such a link exists, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  In this case, because the competent medical 
evidence does not indicate that such a link exists, service 
connection must be denied.  





ORDER

Service connection for a hernia is denied.

Service connection for right knee arthritis secondary to a 
service-connected left knee disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


